386 F.2d 450
68-1 USTC  P 9103
Raymond J. MEARS, a/k/a R. J. Mears et al., Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 24534.
United States Court of Appeals Fifth Circuit.
Nov. 29, 1967.

Benjamin S. Schwartz, Richard B. Wallace, Miami, Fla., for petitioners.
Lester R. Uretz, Chief Counsel, IRS, Charles Owen Johnson, Atty., IRS, Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Harry Marselli, Robert N. Anderson, Chester C. Davenport, Attys., Dept. of Justice, Washington, D.C., for respondent.
Before JONES, WISDOM and DYER, Circuit Judges.
PER CURIAM:


1
This appeal tests the correctness of a memorandum decision of the Tax Court finding liability of the petitioner for income tax deficiencies.  Mears v. Commissioner, Par. 66173, P-H T.C.  The applicable rules of law were correctly stated and applied by the Tax Court in reaching its conclusion.  Its decision is


2
Affirmed.